Citation Nr: 0302635	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  98-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for mitral valve 
prolapse with hypertension and history of viral pericarditis, 
currently rated as 60 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee with history of meniscal tear, currently 
rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for chondromalacia 
of the left knee with history of degenerative findings, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1970 to June 
1988.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision that denied increased 
evaluations for history of atypical viral pericarditis with 
mitral valve prolapse and hypertension (rated 10 percent), 
chondromalacia of the right knee with degenerative joint 
disease (rated zero percent), peptic ulcer disease (rated 
10 percent), mechanical low back pain (rated zero percent), 
and chondromalacia of the left knee with degenerative joint 
disease (rated zero percent).  In April 2000, the Board 
remanded the case to the RO for additional development.

A December 2000 RO rating decision increased the evaluation 
for atypical pericarditis with mitral valve prolapse and 
hypertension from 10 to 60 percent, increased the evaluation 
for the right knee disability from zero to 20 percent, denied 
a higher rating for the peptic ulcer disease, increased the 
evaluation for the low back disorder from zero to 10 percent, 
and increased the evaluation for the left knee disorder from 
zero to 10 percent.  Inasmuch as even higher evaluations are 
potentially available for these disabilities, and the issues 
of increased evaluations for these disabilities were already 
in appellate status at the time of the December 2000 RO 
rating decision, the Board will consider entitlement to 
increased evaluations for these disabilities for the entire 
period since the claims for higher ratings were filed.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The heart condition is manifested primarily by left 
ventricular dysfunction with an ejection fraction of around 
43%, a MET (metabolic equivalent) level of 8; and 
hypertension; the hypertension is not manifested by diastolic 
pressure predominantly 100 or more, systolic pressure 
predominantly 160 or more, and does not require the constant 
use of medication to maintain the diastolic pressure below 
100.

2.  The right knee disability is manifested primarily by 
radiographic findings of medial meniscus tear and arthritis, 
and effusion and occasional limitation of flexion due to 
pain; instability, limitation of flexion to 60 degrees or 
less or limitation of extension to 10 degrees or more is not 
found.

3.  The peptic ulcer disease is manifested primarily by 
occasional mild recurring symptoms of an acid stomach; severe 
symptoms 2 or 3 times a year averaging 10 days in duration or 
continuous symptoms producing moderate impairment are not 
found.

4.  The low back disability is manifested primarily by 
occasional slight limitation of motion due to pain; muscle 
spasm, limitation of motion or other symptoms that produce 
moderate functional impairment are not found.

5.  The left knee disability is manifested primarily by 
history of degenerative changes, and chondromalacia and 
occasional slight limitation of motion due to pain; 
instability, effusion, limitation of flexion to 60 degrees or 
less, limitation of extension to 10 degrees or more or other 
symptoms that produce more than slight functional impairment 
are not found.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
mitral valve prolapse with history of viral pericarditis or 
for a separate compensable evaluation for hypertension are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.104, Codes 7002, 7101 (2002).

2.  The criteria for an additional 10 percent rating for 
arthritis with limitation of motion of the right knee are 
met; the criteria for a rating in excess of 20 percent 
for the chondromalacia of the right knee with meniscal tear 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Codes 5003, 
5257, 5258, 5259, 5260, 5261 (2002).

3.  The criteria for a rating in excess of 10 percent for 
peptic ulcer disease are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.114, Code 7305 (2002).

4.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 
5292, 5295 (2002).

5.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee with history of degenerative 
findings are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Codes 5003, 5257, 5258, 5259, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims for increased evaluations for heart disease, 
a right knee condition, peptic ulcer disease, a low back 
disorder, and a left knee disability, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the disabilities being considered 
in this decision.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In an April 2002 letter, the RO notified 
the veteran of the evidence needed to substantiate his 
claims.  This letter gave notice of what evidence the veteran 
needed to submit, personally, and what evidence VA would try 
to obtain for him.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Under the circumstances of this case, the Board finds that 
the veteran has been provided adequate notice of the evidence 
needed to successfully prove his claims.  He also has 
received the required assistance in developing his claims.  
So he will not be prejudiced by the Board's adjudication of 
his claims, even in light of the VCAA.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The extensive record on appeal demonstrates 
the futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


I.  Increased Evaluation for Mitral Valve Prolapse with 
Hypertension and History of Viral Pericarditis

A.  Factual Background

The veteran had active service from February 1970 to June 
1988.

A December 1993 RO rating decision granted service connection 
for history of atypical viral pericarditis with mitral valve 
prolapse and hypertension.  A 10 percent evaluation was 
assigned for this condition, effective from May 1993.  The 
10 percent evaluation remained unchanged until the December 
2000 RO rating decision increased it to 60 percent, effective 
from February 1998.

In February 1998, the veteran submitted a claim for increased 
evaluations for his service-connected disabilities.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions from 1997 to 
2002.  The more salient medical reports related to the 
disabilities considered in this appeal are discussed in the 
relevant sections of this decision.

A VA medical reports shows that the veteran underwent 
physical evaluation in November 1997.  He was not taking 
medication for hypertension.  His blood pressure was 145/82.  
There was a regular sinus rhythm without murmur, gallop or 
rub.  

The veteran underwent a VA heart examination in August 2000.  
His blood pressure was 130/80.  His cardiovascular system was 
regular without significant murmurs, rubs or gallops.  
Multiple systolic clicks were noted in various areas of 
systole consistent with mitral valve prolapse.  There were no 
murmurs auscultated.  There was no S3-S4 noted.  The 
impressions were history of pericarditis, history of 
hyperlipidemia, and history of hypertension.  

The veteran underwent a VA heart examination in October 2000.  
He gave a history of hypertension and treatment of this 
condition with medications, and a history of mitral valve 
prolapse.  A history of pericarditis in 1979 was noted.  His 
blood pressure was recorded serially at 145/75, 129/72, and 
130/71.  An electrocardiogram reportedly showed a regular 
rhythm with unusual P wave axis, normal QRS axis, and some 
changes consistent with early repolarization.  An 
echocardiogram showed focal thickening of the mitral valve, a 
dilated left ventricular chamber, a dilated LA chamber, a 
dilated RV chamber, and a dilated RA chamber, and an ejection 
fraction of 43%.  A chest X-ray showed the heart, 
mediastinum, and osseous structures of normal appearance for 
age.

The veteran underwent a VA heart examination in August 2002.  
He was taking various medications, including medication for 
hypertension.  His blood pressure was 140/80.  The examiner 
reported that the veteran's MET was 8.  On examination, S1 
and S2 were audible with no murmur.  All the peripheral 
pulses were present with no JVD (jugular venous pulse) or 
edema.  The examiner noted that an echocardiogram had been 
done that showed ejection fraction of 43 percent, dilated LA, 
RV, RA, and LV chambers, and focal thickening of the mitral 
valve.  It was noted that the veteran's visual estimated 
ejection fraction was 45 percent.  The diagnosis was status 
post pericarditis.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Pericarditis is rated as 100 percent disabling for 3 months 
following cessation of therapy for active infection with 
cardiac involvement.  Thereafter, with documented 
pericarditis, a 10 percent is warranted where there is a 
workload of greater than 7 METS but not greater than 10 METS 
results in dyspnea, fatigue, angina, dizziness or syncope, 
or; continuous medication required.  A 30 percent evaluation 
is warranted with a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness or syncope, or; evidence of cardiac hypertrophy or 
dilation on electro-cardiogram, echocardiogram or X-ray.  A 
60 percent evaluation is warranted when there is more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent evaluation is 
warranted for chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Code 7002.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 millimeters per kilogram 
of body weight per minute.  When the level of METS at which 
dyspnea, fatigue, angina, dizziness or syncope develops is 
required for evaluation and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness or syncope may be used.  
NOTE 2 above diagnostic code 7000.

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) warrants a 60 percent rating when the 
diastolic pressure is predominantly 130 or more.  A 
40 percent rating is warranted when the diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is warranted 
when the diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  A 10 percent 
rating is warranted when the diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; there is a history of 
diastolic pressure predominantly 100 or more and the 
individual requires continuous medication for control.  
38 C.F.R. § 4.104, Code 7101.

In this case, the evidence shows that the veteran has a 
history of viral pericarditis.  The evidence shows that the 
veteran also has hypertension that is occasionally treated 
with medication, but the evidence does show that the veteran 
has diastolic pressure that is predominantly 100 or more, 
systolic pressure that is predominantly 160 or more or that 
he requires continuous use of medication to control the 
hypertension.  Hence, the evidence does not support the 
assignment of a separate compensable evaluation for the 
hypertension under diagnostic code 7110.

The medical evidence reveals that the residuals of the 
pericarditis are manifested primarily by left ventricular 
dysfunction with an ejection fraction of around 43% and a MET 
level of 8, as shown on the report of the veteran's VA heart 
examinations in October 2000 and August 2002.  This includes 
consideration of his echocardiogram in October 2000.  The 
findings warrant a 60 percent evaluation for the residuals of 
pericarditis under diagnostic code 7002.  The evidence does 
not show a workload of 3 METs or less or an ejection fraction 
of less than 30 percent to support the assignment of a total 
rating under diagnostic code 7002.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for an increased 
evaluation for mitral valve prolapse with hypertension and 
history of pericarditis.  Hence, the claim is denied.


II.  Increased Evaluation for Chondromalacia of the Right 
Knee with History of Meniscal Tear

A.  Factual Background

The December 1993 RO rating decision granted service 
connection for chondromalacia of the right knee with clinical 
findings of degenerative joint disease.  A zero percent 
rating was assigned for this condition, effective from May 
1993.  The zero percent rating remained unchanged until the 
December 2000 RO rating decision increased it to 20 percent, 
effective from February 1998.

A private medical report shows that the veteran was 
hospitalized in early May 2000 for treatment of right medial 
meniscus tear.  He underwent right knee arthroscopy and 
medial meniscus repair.  The postoperative diagnoses were 
medial meniscus tear, grade II articular changes involving 
the medial femoral condyle, grade I/II articular changes 
involving the lateral femoral condyle, and grade I/II 
articular changes involving the patella. 

When seen on an outpatient basis in later May 2000, there was 
no swelling of the veteran's right knee.  He was nontender to 
palpation and range of motion was from zero to 100 degrees 
without discomfort.  The assessment was status post right 
knee arthroscopy and medial meniscus repair, doing well.

The veteran underwent VA examination of the right knee in 
August 2000.  He was wearing a hinged knee brace.  There was 
large effusion and large joint swelling.  Range of motion was 
from 5 to 90 degrees with pain at terminal extension and 
flexion.  There was large medial joint line tenderness.  The 
assessment was degenerative arthritis with history of 
meniscal tear and repair of right knee.

A VA report shows that a MRI (magnetic resonance imaging) 
scan of the veteran's right knee was taken in May 2002.  The 
impressions were extensive tear involving the body and 
posterior horn of the medical meniscus, moderate size joint 
effusion, and degenerative joint disease.

The veteran's right knee was examined at a VA medical 
facility in July 2002.  There was small to moderate effusion 
without any warmth.  There was significant crepitus with 
range of motion in both the patellofemorals as well as the 
femorotibial joints.  Range of motion was from zero to 125 
degrees.  He had no varus or valgus or posterior instability 
but it was difficult to assess his anterior instability 
secondary to guarding.  The examiner did not think that there 
was any anterior instability.  There was 4+/5 strength of 
flexion and extension of the knee.  There was tenderness to 
palpation about all joint lines of the right knee, including 
medial anterolateral, posteromedial, and posterolaterad.  
There was no numbness in the leg and pulses were normal.  He 
had a negative apprehension test for his patella and pain but 
no pop with McMurray testing of the medial and lateral 
meniscus.  The assessment was right knee degenerative joint 
disease, status post meniscal repair.  

B.  Legal Analysis

The evidence indicates that the veteran has arthritis of the 
right knee.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Where compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a 
Code 5259.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

"Normal" range of motion in the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

The evidence as a whole indicates that the vetera has pain 
and arthritis of the right knee with occasional slight 
noncompensable limitation of flexion.  The VA General Counsel 
held in VAOPGCPREC 9-98 after reiterating its holding in 
VAOPGCPREC 23-97 that pain as a factor must be considered in 
the evaluation of a joint disability and that the provisions 
of 38 C.F.R. § 4.59 are for consideration.  Those provisions 
provide, as noted above, for the assignment of the minimum 
compensable rating for a joint disability manifested by pain.  
Under the circumstance, the Board finds that the evidence 
supports the assignment of a separate 10 percent evaluation 
for the right knee disability under diagnostic code 5260 with 
consideration of the provisions of 38 C.F.R. § 4.59 and the 
holdings of the VA General Counsel in the above opinions, as 
well as the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
required by the holding of the United States Court of Appeals 
for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

In DeLuca, the Court held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45 and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 (2002) does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including flare-ups.  

The report of the VA examinations in August 2000 and July 
2002, as well as the VA report of his MRI scan of the right 
knee in May 2002 reveal that there is effusion of the right 
knee that supports the assignment of a 20 percent evaluation 
for the right knee disability under diagnostic code 5258.  
The evidence does not show that the right knee disability 
causes instability, limitation of flexion to 60 degrees or 
less or limitation of extension to 10 degrees or more to 
support rating in excess of the 10 percent evaluation for the 
arthritis with limitation of motion of the right knee and the 
separate 20 percent evaluation for the other manifestations 
of the right knee disorder.

The evidence supports the assignment of a separate 10 percent 
evaluation for the arthritis of the right knee manifested by 
arthritis, limitation of motion, and painful motion of the 
right knee.  Hence, the claim for an increased evaluation for 
the right knee disability is granted to this extent.  The 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for the other right knee 
manifestations, medial meniscus tear and effusion, and the 
claim is denied to this extent.


III.  Increased Evaluation for Peptic Ulcer Disease

A.  Factual Background

The December 1993 RO rating decision granted service 
connection for history of peptic ulcer disease.  A 10 percent 
evaluation was assigned for this condition from May 1993.  
The 10 percent rating has remained unchanged.

At the VA evaluation in November 1997, it was noted that the 
veteran was taking medications for GERD (gastroesophageal 
reflux disease).  His abdomen was flat with normal bowel 
sounds.  There was no organomegaly or tenderness.  

At a VA medical examination in September 2000, the veteran 
complained of acid stomach and reported that he was on pain 
medications.  Examination of his abdomen revealed no 
abnormalities were found.  The assessment was GERD.

At a VA heart examination in August 2002, the veteran's 
abdomen was soft and nontender.  His liver and spleen were 
not palpable.  He was taking medications for GERD.  The 
diagnosis was duodenal ulcer.


B.  Legal Analysis

A 10 percent evaluation is warranted for a mild duodenal 
ulcer with recurring symptoms once or twice yearly.  A 
20 percent evaluation requires a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  A 40 percent evaluation requires a 
moderately severe duodenal ulcer with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times a year.  A 60 percent evaluation requires a severe 
duodenal ulcer with pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and 
weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114, Code 7305.

The reports of the veteran's evaluations and treatment from 
1997 to 2002 reveal that his peptic ulcer disease is 
manifested primarily by occasional mild recurring symptoms of 
an acid stomach.  The evidence does not show severe symptoms 
2 or 3 times a year averaging 10 days in duration or 
continuous symptoms producing moderate impairment to support 
the assignment of a 30 percent rating for this condition 
under diagnostic code 7305.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for peptic ulcer disease, so 
the claim is denied.




IV.  Increased Evaluation for Lumbosacral Strain

A.  Factual Background

The December 1993 RO rating decision granted service 
connection for mechanical low back pain.  A 10 percent rating 
was assigned for this condition, effective from May 1993.  
The 10 percent evaluation has remained unchanged since then.

At the November 1997 VA evaluation, the veteran complained of 
back pain.  His back was bilaterally symmetrical.  There was 
good range of motion.  He was able to walk on heels and toes.  
Straight leg raising test was negative, bilaterally.  The 
assessment was low back pain.

At a VA examination in August 2000, he had pain and limited 
forward flexion secondary to lumbosacral spine without 
radiating symptoms.  The assessment was mechanical low back 
pain consistent with degenerative arthrosis of the 
lumbosacral spine.

A VA report shows that X-rays were taken of the veteran's 
lumbar spine in August 2000.  The impression was mild 
spondylosis with well maintained disc spaces.  

The veteran underwent a VA examination in September 2000.  He 
complained of low back pain.  The back was symmetric.  There 
was mildly increased paravertebral muscle tone.  There was no 
tenderness.  Straight leg raising was negative.  
Forward flexion of the lumbar spine was to 95 degrees with a 
smooth recovery.  Backward extension of the lumbar spine was 
to 35 degrees with complaints of tightness.  He was able to 
touch fibular heads, bilaterally, on lateral flexion.  
The assessment was low back pain.



B.  Legal Analysis

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

A review of the evidence, including the reports of his VA 
evaluations from 1997 show that his low back disability is 
manifested primarily by X-ray findings of spondylosis, and 
occasional slight limitation of motion due to pain that 
support the assignment of a 10 percent rating for the low 
back disorder under diagnostic code 5292 or 5295 with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and the holding of the Court in DeLuca, 8 Vet. App. 
202.  The evidence does not show the presence of muscle 
spasm, limitation of motion or other symptoms that produce 
moderate functional impairment to support the assignment of a 
20 percent rating for the low back disorder under that 
criteria.  The evidence does not indicate the presence of 
intervertebral disc syndrome (IDS) to support the evaluation 
of the low back disorder under diagnostic code 5293, 
effective either prior to or as of September 23, 2002, when 
the rating criteria were amended.  See Dudnick v. Brown, 10 
Vet. App. 79, 80 (1997).  So the provisions of that 
diagnostic code do not apply to the facts of this case.

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the lumbosacral strain 
with arthrosis, and the claim is denied.


V.  Increased Evaluation for Chondromalacia of the Left Knee

A.  Factual Background

The December 1993 RO rating decision granted service 
connection for chondromalacia of the left knee with clinical 
findings of degenerative joint disease.  A zero percent 
evaluation was assigned for this condition, effective from 
May 1993.  The zero percent rating remained in unchanged 
until the December 2000 RO rating decision increased the 
evaluation to 10 percent, effective from February 1998.

The veteran underwent a VA medical examination in September 
2000 to determine the severity of his left knee disability.  
He complained of left knee pain and reported that he had 
never had surgery on that knee.  There was no effusion.  
Range of motion was from zero to 130 degrees.  There was no 
varus-valgus and anterior-posterior instability.  He had 
patellofemoral pain with motion as well as crepitation.  
There was medial joint line tenderness with crepitation.  He 
had a positive McMurray test.  The impression was 
degenerative meniscus tear of the left knee.

At the VA examination in July 2002, the veteran gave a 
history of a twisting injury to the left knee in the 1980's.  
He gave a history of left knee surgery in 1998.  There was no 
evidence of effusion.  There was significant crepitus of the 
patellofemoral joint as well as the femorotibial joint.  
Range of motion was from zero to 140 degrees, and he had no 
instability to anterior, posterior, varus or valgus stresses.  
He had no crepitus to range of motion.  He had 5/5 strength 
of his left lower extremity and no joint line tenderness.  He 
had normal sensation and a palpable dorsalis pedis pulse.  
His McMurray's test was negative.  There was a negative 
apprehension test for medial and lateral meniscus.  

B.  Legal Analysis

The criteria for the evaluation of a knee disability are 
shown in section 2 of this decision.  The evidence indicates 
that service connection for chondromalacia of the left knee 
with findings of degenerative changes was granted in 1993, 
but the current medical findings relating to the left knee do 
not indicate the presence of any significant crepitus or 
degenerative changes.  The evidence also indicates an 
inconsistent history regarding left knee surgery in 1998.  
Nevertheless, the medical evidence does not reveal any 
significant findings that produce more than slight functional 
impairment of the left knee with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; Deluca, 8 
Vet. App. 2002.

The VA reports of the veteran's recent VA evaluations show 
that the left knee disability is manifested primarily by 
history of degenerative changes, and chondromalacia and 
occasional slight limitation of motion due to pain.  While a 
degenerative meniscus tear was indicated on the report of the 
September 2000 VA examination, that manifestation was not 
found at the veteran's VA examination in July 2002.  The 
evidence supports the assignment of a 10 percent rating for 
the left knee disability under diagnostic code 5260 in 
conjunction with the regulatory criteria noted in the above 
paragraph.  The evidence does not show the presence of 
instability, effusion, limitation of flexion to 60 degrees or 
less, limitation of extension to 10 degrees or more or other 
symptoms that produce more than slight functional impairment 
to support an evaluation in excess of 10 percent for the 
left knee disorder under diagnostic codes 5257, 5258, 5259, 
5260 or 5261.

The preponderance of the evidence is against the claim for an 
increased evaluation for the left knee disorder, so the claim 
must be denied.  The benefit of the doubt doctrine is not for 
application with regard to any of the claims considered in 
this appeal because the preponderance of the evidence is 
unfavorable-except were otherwise indicated concerning the 
right knee arthritis in particular.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An increased evaluation for mitral valve prolapse with 
hypertension and history of viral pericarditis is denied.

A separate 10 percent evaluation is granted for the arthritis 
of the right knee, subject to the regulations applicable to 
the payment of monetary benefits; an increased evaluation for 
the chondromalacia of the right knee with a history of a 
meniscal tear, currently rated as 20 percent disabling, is 
denied.

An increased evaluation for peptic ulcer disease is denied.

An increased evaluation for lumbosacral strain is denied.

An increased evaluation for chondromalacia of the left knee 
with history of degenerative findings is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

